Citation Nr: 0522916	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 22, 1968 to 
April 21, 1970.



This appeal arises from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a right knee condition and diabetes mellitus.  The veteran 
perfected an appeal of the denial of service connection for 
diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran served during the Vietnam War in Thailand, 
from September 1968 to September 1969.

2.  The conditions of the veteran's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.  

3.  The veteran, who did not perform service in the Republic 
of Vietnam, is not shown to have manifested diabetes mellitus 
in service or for many years thereafter.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due the exposure to herbicides or other event or 
incident of the veteran's period of service.  

CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in March 2003, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its December 2003 statement of the case (SOC), 
the RO explained the basis for the denial of service 
connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and private medical 
records.   

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  

Factual Background

The veteran contends his current diabetes is related to his 
alleged exposure to herbicide agents during active service.  
His service personnel records reveal that he was stationed in 
Thailand from September 1968 to September 1969 as a light 
vehicle truck driver.  The veteran's DD Form 214 reveals that 
he was awarded the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

The veteran indicated that he was stationed at camp Ruam 
ChitChai near Sakon Nakhon, Thailand.  He specifically 
mentioned being stationed as a member of the 91st Engineer DT 
Company.  This air base was, the veteran reported, on the 
Mekong River across from Laos, and within one mile from 
portions of Laos that were defoliated using herbicide agents.  
He revealed that a few of the responsibilities of this air 
base were bombing raids and spraying Agent Orange and other 
herbicides.  He maintained that the herbicide agents could 
easily have been brought to his locations by prevailing 
winds.

To support his claim, the veteran submitted several articles, 
which indicate that Agent Orange was tested in Thailand in 
the early 1960's, and that spraying occurred in Laos, 
specifically in December 1965 and on 210 missions, as well as 
in Cambodia.  

In a February 2003 letter, a private physician indicated the 
veteran had been treated for type II diabetes mellitus since 
January 2003.
 
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004). 

In the instant case, the veteran does not assert that he 
served in Vietnam or in the waters offshore, but at an air 
base in Thailand.  Though the activities of the various 
tenant commands at that air base were in support of 
operations in the Republic of Vietnam, the veteran reported 
in his March 2003 letter that he had not served in Vietnam.  
In this letter and in his later statements, the veteran did 
not indicate that any part of his duties involved leaving 
Thailand and visiting the Republic of Vietnam.  Nor does his 
military record detail any visitation to Vietnam.  Thus, even 
accepting entirely the veteran's reported service, it cannot 
be concluded that he served in Vietnam for purposes of 
qualifying for the presumptions set forth at 38 C.F.R. § 
3.307(a)(6)(iii) (2003) (that service in Vietnam presumes 
herbicide exposure).  As it is not shown that he served in 
Vietnam, it cannot be presumed he was exposed to herbicide 
agents during his service, and entitlement to service 
connection for diabetes mellitus is not warranted pursuant to 
38 C.F.R. § 3.309(e) (2004).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).

As for his assertion he was exposed to an herbicide agent 
during service in Thailand, since there is no legal 
presumption of exposure to an herbicide agent outside of 
Vietnam, the evidence must show that the veteran was actually 
exposed to an herbicide agent and that the exposure directly 
caused diabetes.  In this case, there is no objective 
evidence that the veteran was exposed to an herbicide agent 
in Thailand.  While the articles he submitted do indicate 
that some testing of herbicides was conducted in Thailand, 
this was in the early 1960's, and the veteran was not present 
in Thailand until the late 1960's.  The veteran's contention 
that the articles submitted showed heavy spraying in 1968 in 
Thailand is not supported in the articles.  Rather, these 
articles note that spraying occurred in Laos and some in 
Cambodia.  Further, the articles do not address the 
dispersion of herbicides sprayed in Laos into Thailand.  On 
this point, the veteran's assertion is simply not supported 
by the evidence.  Finally, one of the articles notes that 
soil samples collected in 1971 in Pran Buri, Thailand, 
indicated some herbicide residue.  However, the veteran was 
not stationed at Pran Buri, per his own account, nor does 
such a finding establish that the veteran was, in fact, 
exposed to herbicides. 

Even if it were shown that he had been exposed, direct 
causation requires competent medical evidence establishing 
that his current diabetes is a direct result of his exposure 
to herbicide exposure during service.  Such has not been 
established here. 

The veteran maintains VA does not accord sufficient 
importance to his service.  His service separation document 
indicates he was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal, awards provided to service personnel, 
such as the veteran, who served in Thailand and other 
countries in direct support of operations in Vietnam.  In 
promulgating regulations specifically addressing the 
relationship between diabetes and herbicide exposure, VA 
determined that presence in Vietnam during the pertinent 
period was required to establish exposure.  The Board, as an 
adjudicatory body, is not free to disregard the regulations 
of the Secretary.

In summary, the veteran's diabetes is not shown to have 
arisen during service or to have been manifested within one-
year of service.  Moreover, it cannot be presumed that the 
veteran was exposed to an herbicide agent during service at 
the air base in Thailand in 1968 and 1969.  Therefore, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for type II diabetes 
mellitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for type II diabetes mellitus, to include 
as a result of exposure to herbicide agents, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


